Ilsley, J.
The defendants were both tried, convicted and sentenced to imprisonment at hard labor for the crimes of burglary and larceny. They have appealed.
There is no, bill of exceptions in the record, nor is any assignment of errors filed in this court, and so far as this Court can examine the grounds'of the motion for a new trial, we can perceive no error in the Judge’s refusal to entertain it, nor indeed any other error in the record.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.